Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 2 has been canceled.  Claims 1 and 3-6 are pending

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said plurality of air holes" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCurry (US 2009/0095755) in view of Bard (US 4294379).
	McCurry discloses an air flowing garbage can assembly being configured to ventilate air when a garbage bag is removed thereby inhibiting a vacuum from forming, said assembly comprising: a garbage can having a garbage bag being removably positioned therein wherein said garbage can is configured to store garbage, said garbage can having an air hole (suction opening 16) being integrated into said garbage can wherein said air hole is configured to pass air into an interior of said garbage can, wherein said garbage can has a bottom wall and an outer wall extending upwardly therefrom, said outer wall having a distal edge with respect to said bottom wall defining an opening into said garbage can, said outer wall having an inside surface and an outside surface, said air hole extending through said outside surface and said inside surface of said outer wall perpendicular to said bottom wall of said garbage can, a top portion of said outer wall being folded over and outwardly to define said distal edge, said air hole being positioned adjacent to said distal edge of said outer wall and inset relative to said top portion of said outer wall; and a conduit (air extractor 18), said conduit being coupled to said garbage can by attachment member (adhesive strips 43), said conduit being positioned in an interior of said garbage can, said conduit being in fluid communication with said air hole in said garbage can wherein said conduit is configured to ventilate said interior of said garbage can when said garbage bag is removed from said garbage can thereby inhibiting a vacuum from forming in said garbage can.

	The air hole and conduit of McCurry is a paired assembly.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add more air holes and conduits as paired assemblies because the air hole 16 is directly aligned with the conduit opening 30 to provide efficient performance in venting the bottom enclosed volume of the trash can assembly.  The limitations of claims 5 and 6 are met because the top end of each conduit is vertically aligned with its paired air hole.

Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive.
Applicant refers to the holes of Bard which are horizontally oriented.  However, it is not understood if applicant is referencing the openings of conduits 7 or the notches 12.  The Office believes that notches 12 are horizontally oriented such that each opening is a through opening extending through the inner and outer surfaces of the outer wall of the garbage can.  The Office does not agree with applicant’s statement that Bard does not teach holes, the orientation and positioning of the holes as claimed in claim 1, or holes provided for venting through the outer wall.  Applicant is directed to Fig. 3 of Bard for clear indication by arrows which show the path by which “TRAPPED AIR ESCAPES” during bag 
Applicant’s remarks are conclusionary and not accompanied by reasoned analysis.
A new ground of rejection has been made to address the change in scope of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733